Third District Court of Appeal
                               State of Florida

                           Opinion filed April 29, 2015.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                                No. 3D14-850
                         Lower Tribunal No. 11-40524
                             ________________

              Kendall Commercial Associates, LLC, etc.,
                                    Appellant,

                                        vs.

                            Drakes, LLC, et. al.,
                                    Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Gladys Perez,
Judge.

     McDonald Hopkins and Alan M. Burger and Mary F. April (West Palm
Beach), for appellant.

     Erik D. Diener (Plantation); Richard A. Sherman, Sr. and James W.
Sherman (Fort Lauderdale); Wolpe, Leibowitz & Fernandez, LLP, and Joel R.
Wolpe, for appellees.

Before SALTER, EMAS and FERNANDEZ, JJ.

     FERNANDEZ, J.

     Kendall Commercial Associates, LLC, etc., appeals the trial court’s order

entering summary judgment in favor of Drake’s, LLC and seven individual
guarantors on all counts of Kendall’s amended counterclaim in the underlying

landlord-tenant action. We reverse because the trial court granted relief that was

neither sought in the summary judgment motion nor noticed for hearing.

      The order on appeal granted summary judgment on the amended

counterclaim in favor of the tenant, Drake’s, LLC, and in favor of seven

guarantors/third-party defendants. However, the motion for summary judgment

filed by Drake’s, LLC only sought relief on behalf of Drake’s, LLC. Because there

was no notice to Kendall, the landlord, that relief was being sought on behalf of the

guarantors, and the trial court granted relief not pled or sought in Drake’s, LLC’s

motion, we reverse the order granting summary judgment as to the guarantors. See

Hotel 71 Mezz Lender, LLC v. Tutt, 66 So. 3d 1051 (Fla. 3d DCA 2011).

      We additionally dismiss the remainder of this appeal for lack of jurisdiction,

as the remaining portion of the order on appeal is not an appealable partial final

judgment under Florida Rule of Appellate Procedure 9.110(k).

      Reversed in part and remanded; appeal dismissed in part.




                                         2